USCA4 Appeal: 21-7204      Doc: 26         Filed: 09/07/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7204


        UNITED STATES OF AMERICA,

                             Petitioner - Appellee,

                      v.

        CHARLES YATES,

                             Respondent - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:08-hc-02073-D)


        Submitted: August 25, 2022                                   Decided: September 7, 2022


        Before QUATTLEBAUM and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Lawrence H. Brenner, BRENNER & BRENNER, PA, Carrboro, North
        Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, Holly P. Pratesi,
        Special Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7204       Doc: 26         Filed: 09/07/2022      Pg: 2 of 3




        PER CURIAM:

               Charles Yates appeals the district court’s order revoking his conditional release and

        remanding him to the custody of the Attorney General pursuant to the Adam Walsh Child

        Protection and Safety Act of 2006 (“Adam Walsh Act”), 18 U.S.C. §§ 4247-4248. Finding

        no reversible error, we affirm.

               “[W]e review the district court’s factual findings for clear error and its legal

        conclusions de novo.” United States v. Bell, 884 F.3d 500, 507 (4th Cir. 2018). “A finding

        is clearly erroneous when although there is evidence to support it, the reviewing court on

        the entire evidence is left with the definite and firm conviction that a mistake has been

        committed.” United States v. Bolander, 722 F.3d 199, 206 (4th Cir. 2013) (internal

        quotation marks omitted). “If the district court’s account of the evidence is plausible in

        light of the record viewed in its entirety, the court of appeals may not reverse it even though

        convinced that had it been sitting as the trier of fact, it would have weighed the evidence

        differently.” Id. (internal quotation marks omitted).

               The Adam Walsh Act provides the following regarding the revocation of conditional

        release:

               The director of a facility responsible for administering a regimen imposed on
               a person conditionally discharged under subsection (e) shall notify the
               Attorney General and the court having jurisdiction over the person of any
               failure of the person to comply with the regimen. Upon such notice, or upon
               other probable cause to believe that the person has failed to comply with the
               prescribed regimen of medical, psychiatric, or psychological care or
               treatment, the person may be arrested, and, upon arrest, shall be taken
               without unnecessary delay before the court having jurisdiction over him. The
               court shall, after a hearing, determine whether the person should be remanded
               to a suitable facility on the ground that he is sexually dangerous to others in


                                                      2
USCA4 Appeal: 21-7204       Doc: 26          Filed: 09/07/2022      Pg: 3 of 3




               light of the failure to comply with the prescribed regimen of medical,
               psychiatric, or psychological care or treatment.

        18 U.S.C. § 4248(f). In view of the statute, we conclude that the district court did not clearly

        err in concluding that Yates failed to comply with the prescribed regimen and that he was

        sexually dangerous in light of this failure.

               Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                          AFFIRMED




                                                       3